I115th CONGRESS1st SessionH. R. 355IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a 2-year delay in the effective date of a rule of the Department of Labor relating to the Definition of the Term Fiduciary; Conflict of Interest Rule-Retirement Investment Advice. 
1.Short titleThis Act may be cited as the Protecting American Families’ Retirement Advice Act .  2.Effective date of ruleNotwithstanding the effective date set forth in the rule submitted by the Department of Labor relating the Definition of the Term Fiduciary; Conflict of Interest Rule-Retirement Investment Advice (published at 81 Fed. Reg. 20946 (April 8, 2016)), such rule shall not take effect until the date that is 2 years after the date of enactment of this Act.  
